DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: AN AIR SENSOR THAT DISPLAYS A NUMBER OF PUMPING TIMES FROM AN AIR INLET OF AN AIR-FILLED PRODUCT

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “air-filled product,” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are: “displaying the count of the number of times the air-filled product is being pumped”. 
.

Allowable Subject Matter
Claims 1-5 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  As best understood in the Examiner opinion in regards to claim 1, Jeon (US 9717944 B2) teaches a health promotion system (30) using a wireless jump rope apparatus (10), and more particularly, to a health promotion system (30) using a wireless and ropeless jump rope (10), which is capable of counting the number of jumps a user of the wireless and ropeless jump rope (10) makes, by using the output of a rotation sensing sensor positioned at handles and the output of a jump sensing sensor positioned at a mat (20).
However, Jeon does not teach the structural limitations of the air sensor further comprising a silicon sensor provided inside the connector thereby being operated by air pressure of the air-filled product; an impact sensor configured to detect an impact caused by an operation of the silicon sensor; and a PCB connected to the impact sensor thereby displaying the count of the number of times the air-filled product is being pumped according to a detection signal of the impact sensor in combination with the remaining limitations of independent claim 1 upon overcoming the rejections under 35 

As best understood in Examiner’s opinion in regards to claim 1, Duffy (US 20180043205 A1) teaches an exercise mat (2) with integrated visual feedback display comprising a pressure sensor (7) being capable of transmitting the pressure information to an electronic control element (1) (Paragraphs 0017 & 0037; Figure 1) further comprising an interactive display (5, i.e. lighting means such as LEDs) to illuminate the lighted areas of the mate where a user’s body part should be placed in order to achieve proper positioning for a given pose (Paragraph 0039).
However, Duffy et al does not teach the structural limitations of the air sensor further comprising a silicon sensor provided inside the connector thereby being operated by air pressure of the air-filled product; an impact sensor configured to detect an impact caused by an operation of the silicon sensor; and a PCB connected to the impact sensor thereby displaying the count of the number of times the air-filled product is being pumped according to a detection signal of the impact sensor in combination with the remaining limitations of independent claim 1 upon overcoming the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph.  The remaining claims are allowed due to their dependency.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kaetano (CN 104236784 B) - The invention solves the technical problem the used technical solution is as follows: a pressure gauge, comprising a gauge shell, a dial, a pointer in the watch shell, and the pressure deformation is transmitted to the pointer to pointer caused by rotation of the conversion structure.
Lia et al (US 20040019286 A1) - The invention relates to the field of measuring instruments, and more particularly to an electronic pressure measuring device, such as a sphygmomanometer, that is releasably attachable to a blood pressure sleeve.
Rocco et al (US 4748845 A) - This disclosure relates to electronic hand held gauges for reading inflated tire pressures.
Smith (US 1489164 A) - The primary object of the invention is to provide a gauge which may be readily and easily positioned on a tire valve, whereby the person using the gauge may determine at a glance the air pressure in the tire equipped with the device.
Arredondo (US 20170080279 A1) - This disclosure relates to exercise equipment, more particularly to smart, durable, and engaging exercise mats.
Kim et al (US 20190086245 A1) – The present invention discloses a pressure sensor apparatus comprising a connector coupled to an air inlet  thereby allowing air to be introduced into an interior of the connector  wherein an impact sensor configured to detect a change of air pressure by a vehicle collision.  
Gordon (US 20130280684 A1) – The present invention discloses a jump rope training apparatus that includes at least one jump rope, at least one Radio-Frequency Identification (RFID) device, at least one RFID reader antenna, at least one RFID reader, and at least one coaching device.
Houle (US 20110269600 A1) - This invention relates to a pressure sensitive roll-up mat and an associated counter means used to assist individuals in exercise routines and especially to relieve boredom during repetitive exercises.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMAINE L JENKINS whose telephone number is (571)272-2179. The examiner can normally be reached M-F 7-3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER MACCHIAROLO can be reached on 5712722375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.L.J/Examiner, Art Unit 2856  

/PETER J MACCHIAROLO/Supervisory Patent Examiner, Art Unit 2856